DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending.
Priority

    PNG
    media_image1.png
    148
    931
    media_image1.png
    Greyscale
(filing receipt dated 8/26/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 17, 19, and 20 are objected to because of the following informalities:  
In claim 17, line 2, the word –is—should be inserted before the phrase “a continuous microwave reaction”.
In step S1 of claim 19, the word –the—should be inserted before the word “isethionate”.
In step S2 of claim 19, the indefinite article –a—should be inserted before the phrase “reaction liquid”.
Steps S4 and S5 of claim 19 should be deleted and replaced by the following: 
--S4: after the ammonolysis reaction, removing the excess ammonia, converting the obtained taurine salt into taurine, and conducting crystallization and separation to obtain a taurine product and a mother liquor; and
S5: recycling the mother liquor to the S2.--.
In claim 20, line 2, there appears to be some words missing with respect to the limitation “ion membrane”.  “Ion membrane” is not an action.  The Examiner suggests amending the phrase to recite –contact with an ion membrane—or something similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 1 recites “a method for preparing taurine” however, there are no process steps directed toward producing taurine.  The only process step recited is the ammonolysis of isethionate with ammonia under a microwave condition.  The product of this reaction would be a taurinate salt.  Also see [0005 and 0027] of the specification as filed and claim 19.   Therefore, it is unclear if the claimed process requires the production of taurine.  Also see MPEP 2111.02.  
In contrast, see claim 19, which clearly sets forth a taurine preparation step.  Furthermore, the Examiner suggests replacing the passive claim language “wherein…isethionate and ammonia are subjected to…” with active language.  For example, --the process comprising…subjecting isethionate and ammonia to--. Claims 1-18 are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claims 12 and 13 are further rejected as being indefinite because it is unclear what the concentration of the isethionate is based off of.  The percentage is not defined (weight, moles, volume, etc) and it is unclear how the concentration is being measured.  It is based on the total amount of isethionate and ammonia?  Those are the only reactants or reagents recited in claim 1, from which claims 12 and 13 depend.  The specification does not help to clarify the issue.  The examples teach the moles of isethionate and the volume, moles, and concentration of ammonia (in ammonia water).  The examples further teach that X mole of isethionate is dissolved in Y mL of ammonia water (Z%, XX moles). Therefore, there also appears to be water present in the reaction mixture; however, the concentration of isethionate never appears to be exemplified or defined.  
Claims 14 and 15 are rejected as being indefinite because it is unclear what the concentration of the ammonia is based off of.  The percentage is not defined (weight, moles, volume, etc) and it is unclear how the concentration is being measured.  It is based on the total amount of isethionate and ammonia?  Those are the only reactants or reagents recited in claim 1, from which claims 14 and 15 depend.  The specification also teaches that the ammonia is present as ammonia water and it appears as if the percentage recited in claims 14 and 15 could also be that of the ammonia in the ammonia water.  See [0032] and [0045] of the specification. Further, if the latter interpretation is correct, there is a lack of antecedent basis for the presence of the ammonia as ammonia water (ammonium hydroxide).
Claim 18 recites the limitation "the obtained finished product taurine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As discussed above, independent claim 1, from which claim 18 depends, does not actually recite a step for preparing or obtaining taurine.  Therefore, there appears to be a lack of antecedent basis for further defining a product that is not being produced in the antecedent claim.
In claim 19, step S1 recites reacting ethylene oxide with a “hydrosulphite” solution to obtain isethionate.  It is not clear what the structure of the “hydrosulphite” is.  In [0005] and [0027] of the specification as filed, the compound reacted with ethylene oxide is either NaHSO3 or MHSO3, wherein M is a 1+ cation.  These compounds correspond to bisulfites or hydrogen sulfites.  In contrast, a “hydrosulphite” has the following general structure: M2S2O4, wherein M is a 1+ cation, as evidenced by: Sodium dithionite (downloaded from https://en.wikipedia.org/wiki/Sodium_dithionite on 12/8/2022).  Therefore, it appears as if there may have been a mistranslation from the original foreign priority document.  The term “hydrosulphite” in claim 19 should be deleted and replaced by –hydrogen sulphite—or –bisulphite--.  Claim 20 is rejected for depending from an indefinite claim and failing to cure the deficiency.
Objection to the Specification
The disclosure is objected to because it incorrectly describes compounds of the following formula: MHSO3 as a “hydrosulfite” instead of –a hydrogen sulphite—or –a bisulphite--. See full discussion and supporting reference in the 35 USC 112(b) rejection of claim 19 above.  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10071955 (‘955, published on 9/11/2018) in view of Chen (“Microwave Synthesis of Taurine and Discussion of Reaction Condition” Wuhan Ligong Daxue Xuebao / Wuhan Ligong Daxue Xuebao, 2011, 33(6), p. 40-43). Chen is not in English, therefore a machine translation is also provided.
Applicant Claims

    PNG
    media_image2.png
    130
    1005
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    945
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    1016
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    208
    1006
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘955 discloses high yield circular production method of taurine.  See whole document.  Regarding claims 1, 16, 19, and 20, ‘955 teaches the method comprises: 
	S1, reacting ethylene oxide with a sodium bisulfite (sodium hydrogen sulphite) solution to generate sodium hydroxyethyl sulfonate (sodium isethionate);
	S2, mixing the sodium isethionate obtained in S1 and ammonia to obtain a reaction liquid/solution;
	subjecting the reaction liquid to a sodium hydroxide catalyzed ammonolysis reaction for 1 hour at 250-270C at a pressure of 10-15 MPa;
	removing excess ammonia from the reaction liquid after the ammonolysis reaction is complete via flash evaporation;
	S3, treating the reaction liquid obtained after flash evaporation with an acidic cation exchange resin column to produce taurine; and 
	S4, concentrating, crystallizing, and separating the reaction liquid from S3 to obtain a solid taurine product.  See abstract, claim 1; fig. 1 and 2, descriptions thereof in col. 5, line 35-col. 6, line 26; and examples in col. 6-8.  
	Figures 1 and 2 of ‘955 further teach a step of recycling mother liquor, collecting from the taurine crystallization step, back to the ammonolysis reaction of S2. Also see col. 8, lines 19-35.
	 It is noted that the use of the term “extracting” in line 2 of step claimed step S5 of claim 19 is interpreted to be a synonym for “obtaining” or “isolating”, as opposed to being limited to the specific chemical separation technique of extraction.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘955 does not teach that the reaction between sodium isethionate and ammonia is carried out under a microwave condition. This deficiency is cured through the teachings of Chen. Chen is directed toward the microwave synthesis of an analogous process for producing taurine from aminoethanol via the following reactions: 

    PNG
    media_image6.png
    81
    588
    media_image6.png
    Greyscale
. See whole document.  Chen teaches that the second reaction in the sequence is conventionally carried out under reflux for 110C for 25-30 hours to produce taurine in about 55% yield.  See introduction section on p. 41-42.  Chen teaches that if the second reaction is carried out under microwave conditions, that the reaction time can be shorted to 80 min in the absence of heating and external pressure to achieve about the same yield of taurine.  See conclusion section 3 on p. 43.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘955 and Chen to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the ammonolysis reaction of ‘955 under microwave conditions because Chen teaches that when a similar reaction that conventionally requires harsh reaction conditions is carried out under microwave conditions, that taurine can be obtained in comparable yields in a much shorter time frame (25-30 hours vs. 80 min) and in the absence of the conventionally required high temperatures and elevated pressures.  The same advantages would be expected in the ammonolysis reaction of ‘955, which also requires high temperatures (250-270C) and elevated pressures (10-15 MPa).  See col.  8, lines 29-35.  Therefore, carrying out the ammonolysis reaction of ‘955 under microwave conditions will predictably produce sodium taurinate under milder reaction conditions and in a shorter time frame than the conventional method disclosed in ‘955.  Also see MPEP 2143(B).
Regarding claims 2-8, ‘955 teaches subjecting the reaction liquid in S2 to a sodium hydroxide catalyzed ammonolysis reaction for 1 hour at 250-270C at a pressure of 10-15 MPa. See col. 8, lines 29-35.  ‘955 also teaches that the reaction may be carried out at any temperature with the range of 150-280C and at any pressure within the range of 10-25 MPa.  See col. 3, lines 49-54.  Chen teaches that an analogous reaction, conventionally carried out under reflux for 110C for 25-30 hours to produce taurine in about 55% yield, can be carried out under microwave conditions under ambient conditions to produce taurine in about the same yield in a significantly shorter time frame (25-30 hours vs. 80 min).  See introduction section on p. 41-42; Table 5 on p. 43 and discussion thereof; and conclusions section 3 on p. 43.  Therefore, based on the results of Chen, if microwave conditions were employed in the ammonolysis reaction of ‘955 then the temperature should be below 250C, the pressure should be below 10 MPa, and the reaction should take less than an hour to come to completion.  These ranges all overlap with or fall within the claimed ranges.  Also see MPEP 2144.05. 
Though Chen teaches that a reaction that is heated to reflux at 110C and atmospheric pressure can be carried out under microwave conditions at ambient temperature and pressure, the original temperature and pressure ranges of the ammonolysis reaction of ‘955 are much higher.  Therefore, it is reasonable to expect that even if the ammonolysis reaction conditions of ‘955 are carried out under microwave conditions, that the reaction may still require heating and an elevated pressure.  Further, if both the temperature and pressure are increased, then the skilled artisan would expect reaction time to decrease. Chen also shows that the outcome of the reaction is dependent on the power of the microwave and feed ratio of the reaction.  See section 2 on p. 42-43, including Tables therein. Therefore, the specific combinations of reaction times, temperatures, and pressure claimed could be reasonably arrived at by a skilled artisan via routine experimentation based on the teachings of Chen.  Also see MPEP 2144.05.
Regarding claims 9-11, ‘955 does not appear to explicitly teach a molar ratio between the sodium isethionate and the ammonia.  However, it is known that ammonia is present in excess as it requires removal at the end of the ammonolysis reaction. See step S2 in claim 1 of ‘955.  Therefore, the molar ratio of isethionate:ammonia is >1:1.  This range encompasses those claimed. See MPEP 2144.05.  The skilled artisan would desire that enough ammonia be present to maximize the yield of taurine.  However, the skilled artisan would also desire to avoid the use of significantly more ammonia than is required because then it will just have to be removed at the end of the reaction.  The skilled artisan would be able to predictably arrive at the claimed ranges by routine experimentation. See MPEP 2144.05.  
Regarding claims 12-15, though it is unclear what the % in the claims refers to (see 35 USC 112(b) section above), if the % is based on the total amount of ammonia and isethionate present in the reaction, then as ‘955 appears to meet the claimed molar ratio limitation between the two reactants, then it is also would appear to meet the concentration limitations of claims 12-15.  The instant claims do not require any other reactants or reagents, so if the molar ratio of isethionate:ammonia is rendered prima facie obvious by the teachings of ‘955, then the claimed concentrations should also be obvious in view of ‘955.  With further respect to claims 14 and 15, ‘955 also teaches that the concentration of the ammonia employed in the ammonolysis is 20-28 wt%, which overlaps with the claimed ranges.  See col. 3, lines 37-42 and MPEP 2144.05.
Regarding claims 17 and 18, Chen teaches that the microwave reaction is completed in an intermittent reaction kettle.  Chen also teaches that the taurine produced from the use of the microwave conditions is of a columnar crystal form.  See experimental details for “2) preparation of taurine” in section 1.3 on p. 41.  Therefore, the taurine produced from the combined process of ‘955 and Chen would also be expected to be columnar.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/Primary Examiner, Art Unit 1622